UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4463


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cr-00246-F-1)


Submitted:   May 18, 2010                 Decided:   June 18, 2010


Before NIEMEYER, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael     Hernandez    pleaded     guilty     to    possession         of

methamphetamine with intent to distribute, in violation of 21

U.S.C. § 841(a) (2006).          The district court sentenced Hernandez

to 327 months of imprisonment and he now appeals.                              Finding no

error, we affirm.

               Hernandez    argues     that   the   sentence        is    procedurally

unreasonable.         We review a sentence for reasonableness, applying

an abuse of discretion standard.                  Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                            In so

doing, we first examine the sentence for “significant procedural

error,”        including     “failing     to      calculate         (or        improperly

calculating) the [g]uidelines range, treating the [g]uidelines

as   mandatory,       failing   to   consider     the    [18   U.S.C.]         §    3553(a)

[(2006)]       factors,     selecting     a     sentence       based       on      clearly

erroneous facts, or failing to adequately explain the chosen

sentence . . . .”            Gall, 552 U.S. at 51.              Finally, we “then

consider       the     substantive      reasonableness         of        the       sentence

imposed.”       Id.      This court presumes on appeal that a sentence

within     a    properly     calculated       advisory     guidelines           range    is

substantively reasonable.              See United States v. Go, 517 F.3d

216, 218 (4th Cir. 2008); Rita v. United States, 551 U.S. 338,



                                          2
346-56     (2007)     (upholding         permissibility               of    presumption        of

reasonableness for within guidelines sentence).

              Hernandez      argues     that         the      district     court      failed    to

adequately explain the chosen sentence.                               In United States v.

Carter, 564 F.3d 325 (4th Cir. 2009), this court reaffirmed that

a district court must conduct an “individualized assessment” of

the    particular      facts    of      every            sentence,     whether     the    court

imposes a sentence above, below, or within the guidelines range.

Id. at 330.      While “[t]his individualized assessment need not be

elaborate or lengthy, . . . it must provide a rationale tailored

to the particular case at hand and adequate to permit meaningful

appellate review.”           Id. (internal quotation marks and citation

omitted).        In    addition,         “[w]here              [the    parties]       present[]

nonfrivolous reasons for imposing a . . . sentence [outside the

advisory      guidelines      range,]        .       .    .    a   district     judge    should

address the party’s arguments and explain why he has rejected

those    arguments.”         Id.   at    328         (internal        quotation       marks    and

citation omitted).

              We have thoroughly reviewed the record and conclude

that    the    district      court      provided              an   adequate     statement      of

reasons    for   its       sentence     at       the       high     end    of   the    advisory

guidelines range.           Moreover, we find that the court explained

its     rejection     of    Hernandez’s              nonfrivolous          arguments     for    a

sentence at the bottom of the guidelines range and responded to

                                                 3
Hernandez’s various requests and, therefore, we also find that

the sentence is procedurally reasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4